In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, entered February 24, 1976, as is in favor of defendant Premium Trading Corporation and against him, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case, at a jury trial. Judgment affirmed insofar as appealed from, with costs. In our opinion plaintiff’s case against respondent was based upon multiple layers of speculation as to causation, notice and control. Further, as to the alleged rear exit violation, we note that there was a second (metal door) exit and that, in any event, as the size of the garage was 25 feet by 75 feet, it cannot be said that there was "No point * * * more than 100 feet from an exit” (see Administrative Code of City of New York, § C26-709.8, subd [a]). Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.